Case 1:21-cv-00581-CMH-MSN Document 1 Filed 05/07/21 Page 1 of 4 PageID# 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


SOPHIA ADMASSU

               Plaintiff,

v.                                                   Civil Action No.:

SPEEDWAY LLC

               Defendant.


               DEFENDANT SPEEDWAY LLC’S NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332 and 1441 et seq., Defendant Speedway LLC (“Speedway”),

by counsel, Pursuant to 28 U.S.C. §§ 1332 and 1441 et seq., hereby removes to this Court the

above-captioned action previously pending in the Circuit Court of Fairfax County, Virginia. In

support thereof, Speedway states as follows:

       1.      On July 10, 2020, Plaintiff Sophia Admassu, through counsel, filed the case styled

Sophia Admassu v. Speedway LLC, Case No. CL-2020-0009879, in the Circuit Court of Fairfax

County, alleging that she slipped and fell on “accumulated moisture, rainwater and/or foreign

substances” suffering “permanent bodily injury” while at the Speedway store located at 7100 Little

River Turnpike, Annandale, Virginia.

       2.      Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is being filed within thirty

(30) days of receipt by Speedway of the initial pleading, the Summons and Complaint.

       3.      Speedway received service of process on April 28, 2021. Thus, fewer than thirty

(30) days have passed since Speedway served with Plaintiff’s Complaint and this notice is
Case 1:21-cv-00581-CMH-MSN Document 1 Filed 05/07/21 Page 2 of 4 PageID# 2




therefore timely. A copy of Plaintiff’s Complaint and all attachments are attached hereto as

Exhibit A.

       4.      A copy of this notice has been served on Plaintiff and mailed this date to the Circuit

Court of Fairfax County, Virginia. A copy of the notice provided to the state court (without

exhibits) is attached hereto as Exhibit B.

       5.      On January 22, 2021, Plaintiff’s attorney Jeremy Flachs was granted leave to

withdraw as Plaintiff’s counsel. On April 16, 2021, William Brock, IV filed a Notice of

Appearance as counsel for Plaintiff in this matter. The Order and Notice are attached as Exhibit

C.

       6.      Pursuant to 28 U.S.C. § 1332, complete diversity exists between Plaintiff and

Speedway.

       7.      Plaintiff is a citizen of the Commonwealth of Virginia, residing at 5500 Holmes

Run Parkway, Apt. 1618, Alexandria, Virginia.

       8.      As of the date the state court complaint was filed and as of the date of this Notice

of Removal, Speedway LLC is a Delaware limited liability company with a principal place of

business at 500 Speedway Drive, Enon, Clark County, Ohio. It has a sole member, MPC

Investment LLC. MPC Investment LLC is a Delaware limited liability company with a sole

member, Marathon Petroleum Corporation. Marathon Petroleum Corporation is a Delaware

corporation with its principal place of business in Ohio. Therefore, for purposes of a diversity

analysis, Speedway LLC is a citizen of the states of Delaware and Ohio.

       9.      Thus, complete diversity of citizenship existed at the time of the state court filing

and at the time of this Notice of Removal, for purposes of 28 U.S.C. § 1332.




                                                 2
Case 1:21-cv-00581-CMH-MSN Document 1 Filed 05/07/21 Page 3 of 4 PageID# 3




       10.     The matter in controversy exceeds the sum or value of $75,000, exclusive of interest

and costs. Pursuant to 28 U.S.C. § 1446(c)(2), “[i]f removal of a civil action is sought on the basis

of the jurisdiction conferred by section 1332(a), the sum demanded in good faith in the initial

pleading shall be deemed the amount in controversy.” Plaintiff’s Complaint contains an ad

damnum seeking compensatory damages in the amount of $500,000 plus costs, interest and

prejudgment interest. (See generally Ex. A.) Plaintiff’s suit therefore satisfies the jurisdictional

amount for federal diversity jurisdiction under 28 U.S.C. § 1332.

       11.     Because there is complete diversity of citizenship between the parties, and because

the amount sought by Plaintiff and in controversy exceeds $75,000, this suit is one over which this

Court enjoys original jurisdiction pursuant to 28 U.S.C. § 1332. Thus, Speedway hereby removes

Plaintiff’s suit to this Court pursuant to 28 U.S.C. §§ 1332, 1441, and 1446.




                                                              SPEEDWAY LLC

                                                              By: /s/ Matthew J. Hundley ______
                                                                            Counsel

C. Dewayne Lonas, Esq. (VSB No. 44298)
Matthew J. Hundley, Esq. (VSB No. 76865)
Moran Reeves & Conn PC
1211 E Cary Street
Richmond, VA 23219
Ph: (804) 421-6250
Fax: (804) 421-6251
dlonas@moranreevesconn.com
mhundley@moranreevesconn.com

Counsel for Defendant Speedway LLC




                                                 3
Case 1:21-cv-00581-CMH-MSN Document 1 Filed 05/07/21 Page 4 of 4 PageID# 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 7th day of May, 2021, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system and I hereby certify that I have mailed by United

States Postal Service and electronic mail the document to the following:

                              William Wirt Brock IV, Esquire
                              Carmichael Ellis & Brock
                              108 N Alfred Street
                              1st Floor
                              Alexandria, VA 22314
                              Phone: (703) 684-7908
                              Fax: (703) 649-6360

                              Counsel for Plaintiff


                                             SPEEDWAY LLC

                                             By: /s/ Matthew J. Hundley ______
                                                     Counsel

Dewayne C. Lonas, Esq. (VSB No. 44298)
Matthew J. Hundley, Esq. (VSB No. 76865)
Moran Reeves & Conn PC
1211 E Cary Street
Richmond, VA 23219
Ph: (804) 421-6250
Fax: (804) 421-6251
dlonas@moranreevesconn.com
mhundley@moranreevesconn.com

Counsel for Defendant Speedway LLC




                                                4
